        Case 1:21-cv-01059-MHC Document 7 Filed 04/21/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


 GLOBAL PLASMA SOLUTIONS,
 INC.,
                                             Civil Action No.
              Plaintiff,                     1:21-cv-01059-MHC
        vs.
                                             Jury Trial Demanded
 IEE INDOOR ENVIRONMENTAL
 ENGINEERING,

              Defendant.


                   NOTICE OF VOLUNTARY DISMISSAL

      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Global

Plasma Solutions, Inc. (“GPS”) hereby gives notice that it voluntarily dismisses the

above-captioned action without prejudice.

      Submitted this 21st day of April, 2021.
                                      Respectfully submitted,


                                      MCGUIREWOODS LLP

                                      /s/ Meghan M. Rachford
                                      Meghan M. Rachford
                                      (Ga. Bar No. 766229)
                                      MCGUIREWOODS LLP
                                      Suite 2100
Case 1:21-cv-01059-MHC Document 7 Filed 04/21/21 Page 2 of 2




                           1230 Peachtree St., N.E.
                           Atlanta, GA 30309-3534
                           Telephone: (404) 443-5500
                           Facsimile: (404) 443-5599
                           mrachford@mcguirewoods.com




                            -2-
